Citation Nr: 9920075	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  99-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from July 1945 to 
December 1946, and from February 1951 to March 1962.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a December 1998 rating action, with which the veteran 
expressed disagreement in January 1999.  A statement of the 
case was issued in February 1999, and the appeal was 
perfected in March 1999, upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals).  In June 1999, 
the veteran appeared at a video conference hearing conducted 
by the undersigned Member of the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The report of an April 1997 examination conducted for VA 
purposes revealed an average pure tone threshold at 1000, 
2000, 3000, and 4000 hertz of 56 decibels in the right ear 
and 55 decibels in the left ear, with speech discrimination 
ability of 84 percent in the right ear and 80 percent in the 
left ear, which corresponds to a level II hearing acuity in 
the right ear, and level IV hearing in the left ear.  

3.  The report of a December 1998 examination conducted for 
VA purposes revealed an average pure tone threshold at 1000, 
2000, 3000, and 4000 hertz of 51 decibels in the right ear 
and 54 decibels in the left ear, with discrimination of 86 
percent in the right ear and 78 percent in the left ear, 
which corresponds to a level II hearing in the right ear and 
level IV hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that claims for 
increased ratings are, in general, well grounded within the 
meaning of 38 U.S.C.A. § 5107, since an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). 

The veteran has asserted that his hearing loss is worse than 
currently evaluated by the RO, and has, therefore, stated a 
well-grounded claim.  With that initial burden having been 
satisfied, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The Court 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  In this regard, the RO has 
obtained the report of current audiological examinations 
conducted for VA purposes, and the veteran has offered 
testimony concerning the impairment caused by his hearing 
loss, as well as numerous supporting statements relating to 
that question.  As the record does not indicate that any 
further relevant records are available, we conclude that the 
duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The U.S. Court of 
Appeals for Veterans Claims has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See also Baker v. West, 11 Vet.App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 (1997) (per 
curiam order), holding that, although certain new rating 
criteria became effective after the appellant filed his 
appeal with the Court, VA and the Court are required to apply 
the amendments to the extent that they are more favorable to 
the claimant than the earlier provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's hearing loss and, 
therefore, would not have been applied by the RO in making 
its determination.  In view of that, the Board must consider 
whether or not the veteran would be prejudiced if we were to 
proceed with appellate consideration of the claim without 
first giving the RO the opportunity to consider the new 
regulations.  

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for  improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss, which are not shown to be present in this case.  
(The exceptional patterns addressed in that section are when 
the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.) 

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, it is observed that 
they make provision for a range of disability ratings, from 
noncompensable (zero percent) to 100 percent.  As indicated 
above, this is based upon impairment of hearing as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies of 1000, 2000, 3000, 
and 4000 hertz.  The rating schedule establishes 11 levels of 
auditory acuity, designated from level I, for essentially 
normal hearing, to level XI, for profound deafness.  See 38 
C.F.R. § 4.85 and Diagnostic Code 6100.  The specific 
assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).   

In this case, the veteran was originally awarded service 
connection for bilateral hearing loss in an October 1997 
rating action.  This decision was based upon a review of 
medical evidence linking the veteran's current impairment of 
auditory acuity to the acoustic trauma he experienced in 
service.  With respect to the assignment of a current 
disability evaluation, the evidence includes the report of an 
audiology examination conducted for VA purposes in April 
1997.  This revealed an average pure tone threshold, at 1000, 
2000, 3000, and 4000 hertz, of 56 decibels in the right ear 
and 55 decibels in the left ear.  Speech discrimination 
ability was 80 percent in the left ear and 84 percent in the 
right ear.  This corresponds to a level II hearing acuity in 
the right ear, and level IV in the left ear, pursuant to the 
Rating Schedule.  

The veteran was examined for VA purposes again in December 
1998.  This audiology report revealed an average pure tone 
threshold, at 1000, 2000, 3000, and 4000 hertz, of 51 
decibels in the right ear and 54 decibels in the left ear.  
Speech discrimination ability was 86 percent in the right 
ear, and 78 percent in the left ear.  This also corresponds 
to a level II  hearing acuity in the right ear, and level IV 
in the left ear, pursuant to the Rating Schedule.  

The point of intersection on Table VII of the rating schedule 
for level II hearing in the better ear, and level IV hearing 
in the other ear, which is used to arrive at the percentage 
of disability for bilateral hearing loss, reflects that a 
noncompensable evaluation is warranted.  Under these 
circumstances, there is no basis for assignment of a higher 
evaluation.  Accordingly, the veteran's appeal must be 
denied.  

In reaching this conclusion, the Board notes that the veteran 
also submitted, into the record on appeal, the report of a 
private audiological examination conducted in April 1998.  
This revealed what appears to be an average pure tone 
threshold, at 1000, 2000, 3000, and 4000 hertz, of 54 
decibels in the right ear and 56 decibels in the left ear.  
Since this report, however, does not reflect that a Maryland 
CNC, controlled speech discrimination test was conducted, it 
is not possible to use the findings from this evaluation in 
determining the level of impairment of auditory acuity for VA 
purposes.  

The Board has also carefully considered the testimony which 
the veteran and his wife provided at the June 1999 hearing, 
his contentions set out in various items of correspondence, 
and the statement signed by persons with whom he works. These 
very clearly set out the difficulties the veteran has 
encountered in connection with his hearing loss, including 
the apparent diminution in his quality of life.  With all due 
respect for the sincerity of the sworn testimony of the 
veteran and his spouse, the Board is obligated to implement 
the law and regulations as they have been written.  As 
previously expressed, the assignment of a specific disability 
evaluation for hearing loss is achieved by a rather simple 
mechanical application of the rating schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.

As 38 C.F.R. § 3.85 sets out, from Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is obtained 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  That 
Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and 
puretone threshold average intersect.  Reference to Table VII 
is then made to determine the actual disability percentage 
assigned in a particular case.  In this Table, the horizontal 
row represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in the Table where the row and column intersect.  

As explained above, the evidence reflects that, for VA rating 
purposes, the veteran has level II hearing in the better, 
right ear, and level IV hearing in the other ear.  The point 
where these hearing levels intersect, on Table VII, shows 
that a noncompensable evaluation is warranted for VA 
purposes.  Under these circumstances, the veteran's claim for 
an increased (compensable) evaluation for hearing loss must 
be denied.  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

